Citation Nr: 1140908	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to September 6, 2007, for the grant of a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that has been unemployable due solely to his service-connected Wolff-Parkinson-White (WPW) syndrome (a cardiac condition) since January 1992 and, therefore, the grant of a TDIU should be effective as of that date.  See, e.g., May 2011 arguments from representative. 

Historically, the Veteran's claim for service connection for WPW syndrome was initially denied and, after extensive appellate proceedings, the claim was granted.  In a June 2004 rating decision, the agency of original jurisdiction (AOJ) granted service connection for WPW and assigned an initial rating of 10 percent effective as of December 26, 1991, and a rating of 30 percent effective as of January 15, 1992.

In response to this decision, in a statement received on August 18, 2004, the Veteran (through his representative) asserted that he is unable to work due to his WPW and, therefore, is entitled to a 100 percent rating based on unemployability.  This was treated as a claim for a TDIU.  The Veteran subsequently filed a formal claim for a TDIU (VA Form 21-8940), which was received in December 2005.  This claim was also initially denied, but the Board granted a TDIU in a March 2009 decision.  The AOJ implemented the grant of a TDIU in an April 2009 rating decision, and assigned an effective date of September 6, 2007.  This appeal follows.

Where a claim is received more than one year after discharge from service, the effective date for the grant of service connection and evaluation (including an initial or increased rating) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Further, for an increased rating, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  

An application for VA compensation should be a specific claim in the form prescribed by the Secretary, e.g., VA Form 21-8940 for a TDIU.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2011).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  

In addition, when evidence of unemployability is submitted during the course of an appeal, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Such a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
	
Concerning entitlement to a TDIU, such benefit may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more to be eligible for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  However, if these percentage threshold criteria are not met, but the evidence establishes that a Veteran is unemployable by reason of service-connected disabilities alone, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).

In determining whether a veteran is unemployable for VA purposes, consideration may be given to his or her level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The record must reflect some factor which takes the veteran's case outside the norm of his or her service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

When there is an approximate balance of positive and negative evidence regarding any material issue, including employability, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the Veteran is service-connected for WPW syndrome, bilateral defective hearing, and tinnitus.  Defective hearing has been rated as 20 percent disabling since December 26, 1991; 40 percent disabling since October 24, 1996; and 90 percent disabling since September 6, 2007.  Tinnitus has been rated as 10 percent disabling since December 26, 1991.  WPW syndrome has been rated as 10 percent disabling since December 26, 1991; and 30 percent disabling since January 15, 1992.  Accordingly, none of the Veteran's disabilities were rated as 40 percent disabling until October 24, 1996.  Further, his overall combined disability rating has been 40 percent since December 26, 1991; 60 percent since January 15, 1992; and 90 percent since September 6, 2007.  As such, the Veteran did not meet the percentage threshold for a TDIU until September 6, 2007.  See 38 C.F.R. § 4.16(a).

However, there is evidence that the Veteran was unemployable due to WPW syndrome prior to that date.  For example, he was granted disability benefits from the Social Security Administration in 1994, with a disability onset date of December 20, 1992, based primarily on WPW syndrome.  Further, VA examiners opined that the Veteran was unemployable due to WPW syndrome prior to September 6, 2007.  See, e.g., March 21, 2007 VA examination report (opining that the Veteran could not perform sedentary or physical employment based on episodes of palpitations, shortness of breath, and pre-syncope); June 10, 2006 VA examination report (stating that the Veteran's sporadic attacks of WPW prevent him from gainful employment).  

In addition, while the first explicit reference to a TDIU was received on August 18, 2004, the Veteran argued that he was unemployable due to his WPW syndrome several times prior to that date.  See, e.g., January 1998 statement (reporting being laid off permanently from a job because he began to cough and got dizzy due to WPW syndrome while driving a tow motor and ran over a boy's feet); January 2001 VA examination report (reporting episodes of syncope over the past 10 years such that he is unable to hold down any work).  Moreover, the Veteran's August 2004 request for a TDIU was included with his notice of disagreement as to the initial staged ratings of 10 and 30 percent that were assigned for his WPW syndrome.  As such, the issue of a TDIU must be considered as of the date of receipt of the Veteran's claim for service connection for a heart condition, or WPW syndrome, on December 26, 1991.  See 38 C.F.R. § 3.400; Rice, 22 Vet. App. at 453-54.

In summary, there is evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for consideration of whether a TDIU was warranted on an extraschedular basis prior to September 6, 2007.  

In addition, as the Veteran's WPW has been rated as 30 percent disabling since January 15, 1992, the Board finds that a retroactive medical opinion as to the Veteran's employability would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  As noted above, VA examiners opined in June 2006 and March 2007 that the Veteran was unemployable due to his WPW.  However, while the Veteran was previously examined in connection with his service connection claim for WPW syndrome, there is no medical opinion as to his employability at those times.  Further, it appears that the Veteran's control over his symptoms has varied over the years.  Accordingly, an opinion should be requested as to whether the Veteran was unemployable for VA purposes due to his WPW syndrome, alone or together with the other service-connected disabilities, at any point since his service connection claim was received in December 26, 1991, and prior to September 6, 2007.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to an appropriate medical professional for a retrospective medical opinion as to the Veteran's employability.  The examiner should review the claims file and note such review in the report.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's WPW syndrome, alone or together with other service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation at any point from December 26, 1991, through September 6, 2007.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered.

2.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment at any point from December 26, 1991, through September 5, 2007.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

